UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

Arif A. Durrani,                       :
                                       :
               Plaintiff,              :
       v.                              :              Civil Action No. 08-0609 (CKK)
                                       :
U.S. Department of Justice et al.,     :
                                       :
               Defendants.             :


                                     MEMORANDUM OPINION

       In this Freedom of Information Act (“FOIA”) case brought pro se against three federal

agencies, the Court, by Order of March 24, 2009, granted the Department of Justice’s motion for

summary judgment but directed the Departments of State and Homeland Security, to which it

granted partial relief, to supplement the record with respect to certain issues discussed in the

accompanying Memorandum Opinion (“Mem. Op.”) [Dkt. No. 44]. Specifically, the State

Department was instructed to explain the application of FOIA exemption 5 to information

withheld from Document M62 and its segregability determination as to ten documents withheld

in their entirety under exemption 3. See Mem. Op. at 12-14. Homeland Security (“DHS”) was

instructed to explain the application of FOIA exemption 7(A) to withheld information, see id. at

16-17, 20, after which the Court would also address record segregability, id at 21.

       Before the Court are the “Supplemental Memorandum of Points and Authorities in

Support of Defendants’ Motion for Summary Judgment [] and Response to Court’s Order of

March 24, 2009 []” [Dkt. No. 50], plaintiff’s response thereto [Dkt. No. 51] and plaintiff’s

motion to reconsider the Order of March 24, 2009 [Dkt. No. 45]. Upon consideration of the

parties’ supplemental submissions and the relevant portions of the record, the Court will deny

plaintiff’s motion to reconsider and, finding no genuine issue of material fact remaining, will

enter judgment for the defendants.
       1. Department of State

       The State Department is no longer asserting exemption 5 as a basis for withholding

information from Document M62 and, thus, has released the applicable information. Def.’s Ex.

A, Declaration of Celeste Houser-Jackson (“Houser-Jackson Decl.”) at 14 & Ex. 2 (release letter

dated April 27, 2009). As to the ten documents withheld in their entirety under exemption 3, the

State Department is no longer asserting that exemption with respect to some documents and,

thus, has released the applicable information contained in Documents M31G, M31H, M32 and

M32A. Id. at 4 & Ex. 2.

       After reviewing each of the remaining withheld documents (D1, D1A, D1B, M31D,

M31I, M32B) specifically for segregability, the State Department determined that “all

information contained [in the “D” documents] is exempt from disclosure under [exemption 3],

based upon 8 U.S.C. § 1202(f)[,]” Houser-Jackson Decl. at 5, 6, which the Court has approved.

See Mem. Op. at 10. The State Department further determined that “[a]ll of the information

contained [in the “M” documents] was obtained for the purpose of consideration of, or

concerning, license applications under the [Arms Export Control Statute], and is exempt from

disclosure under [exemption 3].” Houser-Jackson Decl. at 8; see Mem. Op. at 10-11 (discussing

arms control statute).

       Houser-Jackson states, based on her examination of the records, “that no additional

segregation of meaningful information in the withheld documents can be made without

disclosing information warranting protection under the law.” Houser-Jackson Decl. at 15. Given

her description of the records and the information they contain, the Court is now satisfied that the

State Department released all reasonably segregable records responsive to plaintiff’s FOIA

request.


                                                 2
         2. Department of Homeland Security

         DHS is no longer asserting exemption 7(A) as the basis for withholding records

maintained by Immigration and Customs Enforcement (“ICE”) and Customs and Border

Protection (“CBP”) and, thus, has released additional records in part or in whole.

         Of the 86 pages previously withheld by ICE, 81 were released to plaintiff by letter of May

13, 2009, with redactions made under exemptions 2, 6, 7(C) and 7(E).1 ICE continued to

withhold five pages of handwritten notes in full under exemptions 6 and 7(C). Def.’s Ex. B.,

Second Declaration of Reba A. McGinnis (“2nd McGinnis Decl.”) ¶¶ 8-9 & Ex. 2 (release letter)

and attached Vaughn index. After conducting a “line-by-line” review of the 86 pages, McGinnis

determined about the five withheld pages that because “the exempt information is so inextricably

intertwined with the non-exempt information . . . no portions of those records can be reasonably

segregated and [meaningfully] disclosed.” Id. ¶ 10. In addition, McGinnis attests that all

reasonably segregable portions of the 81 redacted pages were released. Id.

         By letter of May 7, 2009, CBP released portions of the three pages previously withheld in

full and re-released four pages “previously released, with revised redactions” made under

exemptions 2, 5, 6, 7(C) and 7(E).2 Def.’s Ex. C., Supplemental Declaration of Mark Hanson

(“Supp. Hanson Decl.”) ¶ 6 & Exs. 2 (release letter) and 3 (Vaughn index). Following his “line-

by-line” review of the responsive documents, Hanson attests that the supplemental release

included all reasonably segregable portions of the seven redacted pages. Supp. Hanson Decl. ¶ 8.




         1
             See Mem. Op. at 19 (finding that ICE had properly invoked exemptions 2, 7(C) and
7(E)).
         2
         See Mem. Op. at 19-21 (finding that CBP had properly invoked exemptions 2, 5, 7(C)
and 7(E)).

                                                  3
       Plaintiff does not contest the State Department’s or DHS’s supplemental responses but

instead appears to question the absence of documents allegedly maintained by the “Office of

International Affairs” or DOJ’s Criminal Division. See generally Opposition to Defendant’s

Supplemental Motion for Summary Judgment; Pl.’s Mot. to Reconsider at 1. Based on his

attachments, the Court surmises that plaintiff is referring to a request made in 2008 and/or 2009

after the filing of this action on April 9, 2008. The new request is beyond the scope of this

litigation. See Mem. Op. at 1-5 (Factual Background).

       For the foregoing reasons, the Court finds that the State Department and DHS have each

satisfied their obligations under the FOIA to produce all reasonably segregable records

responsive to plaintiff’s requests. It therefore will enter judgment for the defendants on all

claims. A separate Order accompanies this Memorandum Opinion.




                                              __________s/s__________________
                                              COLLEEN KOLLAR-KOTELLY
DATE: September 8, 2009                       United States District Judge




                                                 4